DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Applicant argues that a disadvantage of DeSatnick is that the solenoid valve in the drainage line is supposed to control the pressure, and according to the presently recited apparatus, the valve does not control the pressure, but makes sure that the pressure sensor is independent from any pressure fluctuations due to the suction pump.  Applicant further states that claim 1 expressly recites that the pinch valve moves into a closed position when the second medical instrument is in operation, and the pinch valve moves into an open position when the second medical instrument is still.  The examiner does not find this argument convincing.  As an initial matter, these limitations are not found in claim 1.  Claim 1 recites that the pinch valve is in the drainage line, and a pressure sensor is upstream of the pinch valve.  Claim 1 does not mention a second medical instrument. It appears as though Applicant is referring to claim 8 which recites that the pressure measurement is made with the pressure sensor when the pinch valve is closed, and the pressure measurement is made with a second pressure sensor when the pinch valve is open.  Claim 8 was rejected in view of Blight.  As discussed in the prior Office action, Blight teaches the use of a first and second pressure sensors continuously during use, and therefore provides the pressure measurements as claimed.
Applicant further argues that claim 1 includes a second medical device, namely a shaver.  These elements are not recited in claim 1. However, inasmuch as these elements are recited in other claims, Applicant’s arguments will be addressed as best as they can be understood.  Applicant argues that DeSatnick is not operative with a shaver.  This argument is not convincing.  DeSatnick is not relied upon to teach a shaver, as the shaver is disclosed by the primary reference to Haischmann.  However, DeSatnick is disclosed as being used with a shaver procedure (col. 3, lines 24-25).  Therefore, a person of ordinary skill in the art would have found DeSatnick to be analogous art to the claimed invention, and would have looked to DeSatnick for relevant teachings, and therefore the examiner does not find that DeSatnick teaches away from the combination.
With regard to Blight, Applicant argues that due to the peristaltic characteristic of the suction pump, there will be fluctuations in the pressure measurement and therefore one of ordinary skill in the art would have to assume that the pressure senor does not show the exact pressure in the joint, but rather some pressure in the tube created by the pump.  This argument is not convincing.  Blight explicitly discloses that the pressure sensors maintain fluid pressure at the surgical work site by “determining actual pressure at the surgical work site” by measuring pressure at the outflow of the pump, and within the joint, and selecting either pressure as the source of actual joint pressure (page 2, para. 0022).  Therefore, Applicant’s assumptions that the pressure sensors do not show the actual pressure within the joint is not supported.  It is additionally noted that this function is not claimed.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haischmann et al (US 7,371,224) in view of DeSatnick et al (US 4,650,462).
Haischmann discloses a device for rinsing a body cavity with a fluid comprising a controllable rinsing pump 3, a feed line 4 connected to the pressure side of the controllable rinsing pump and including a first medical instrument with a drainage channel 5 (col. 2, lines 35-37), and comprising a drainage line 8 with a pinch valve (col. 2, lines 40-50), a pressure sensor 6 for determining the pressure in the body cavity (col. 2, lines 37-39). Claim 1 calls for an optional second pump for extracting the fluid from the drainage line.  While this element is optionally recited and therefore not necessarily included in the scope of the claim, Haischmann discloses this feature (suction pump 11: col. 2, line 48).
Claim 1 differs from Haischmann in calling for the pressure sensor to be on the drainage line upstream of the pinch valve.  Haischmann discloses a pressure sensor for determining the pressure within the body cavity, but discloses that the pressure sensor is located on the pressure side of the rinse pump rather than the pressure side of the drainage line as claimed.  DeSatnick teaches a device for rinsing a body cavity comprising a controllable rinsing pump and a pressure sensor 30 located on the drainage line between a drainage cannula and a pinch valve (col. 4, lines 14-17).  Both Haischmann and DeSatnick recognize that the pressure sensor provides the benefit of preventing over pressurization of the body cavity.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Haischmann to include the pressure sensor on the pressure side of the drainage line as taught by DeSatnick because the pressure sensor will work equally well at either location because both locations are in fluid communication with the body cavity.
Regarding claim 2, Haischmann discloses that the first medical instrument is a rinsing probe (col. 5, lines 25-28).
Regarding claims 3 and 4, Haischmann discloses a second medical instrument which is a shaver 9 (col. 2, line 65; fig. 1).
Regarding claim 5, Haischmann discloses that the shaver controls the pinch valve such that when setting the shaver into operation, the pinch valve moves to the closed position, and when the shaver is at a standstill, the pinch valve moves to the open position (col. 3, lines 1-28). 
Regarding claim 7, Haischmann discloses that the pressure measurement it made with the pressure sensor when the pinch valve is closed (col. 3, lines 19-24).

Claims 6, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haischmann in view of DeSatnick as applied to claim 1 above, and further in view of Blight (US 2008/0154185).
Claim 6 calls for a second pressure sensor connected to the feed line of the pressure side of the rinsing pump.  Haischmann discloses a pressure sensor on the pressure side of the rinsing pump.  DeSatnick teaches a pressure sensor on the pressure side of the drainage line.  Blight teaches an irrigation and aspiration device for providing fluid to and maintaining pressure within a body cavity.  Blight teaches pressure sensors located on both the inflow and outflow lines to measure the actual pressure at these locations (page 2, paragraph 0022).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Haischmann to include a sensor at both the inflow line and the outflow line as taught by Blight to provide a more accurate measurement of the pressure within the body cavity and to ensure that the device is functioning properly.
Regarding claim 8, Blight teaches that the second pressure sensor measures the pressure continuously and therefore measures the pressure sensor while the valve is open or closed.  This feature is included in the combination described above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783